Citation Nr: 0514904	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for bilateral Achilles 
tendonitis.

3.  Entitlement to service connection for a right shoulder 
disability, claimed as right rotator cuff tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1980 to 
August 2001.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision that, inter alia, 
denied service connection for a bilateral foot disability, 
for bilateral Achilles tendonitis, for arthritis of the left 
hand with reported left little finger fracture, and for a 
right knee disability; and denied a disability rating in 
excess of 10 percent for residual scars of the abdomen (post-
Nissen fundoplication).  The veteran filed a notice of 
disagreement (NOD) in September 2002, and the RO issued a 
statement of the case (SOC) in February 2003.  The veteran 
filed a substantive appeal in March 2003.  In January 2004, 
the RO issued a supplemental SOC (SSOC), reflecting the 
continued denial of each of the veteran's claims.

In September 2004, the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; the transcript of that hearing is of 
record.  During the hearing, the veteran withdrew his appeal 
of the following issues:  service connection for arthritis of 
the left hand with reported left little finger fracture, 
service connection for a right knee disability, and an 
increased disability rating for residual scars of the abdomen 
(post-Nissen fundoplication).

The Board's decision on the claims for service connection for 
a bilateral foot disability and for Achilles tendonitis, the 
only issues for which an appeal has been perfected, is set 
forth below.  The remand following the decision addresses 
service connection for a right shoulder disability, claimed 
as right rotator cuff tendonitis, adjudicated and denied by 
the RO, and for which the veteran has filed the first of two 
actions needed to place the issue in appellate status; that 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
correspondence submitted in September 2002, the veteran 
appeared to raise the issue of eligibility for vocational 
rehabilitation.  As that issue has not been adjudicated by 
the RO, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for a bilateral 
foot disability and for bilateral Achilles tendonitis has 
been accomplished.

2.  The competent evidence does not establish that the 
veteran currently has a bilateral foot disability that is 
related to a disease or injury in service.  

3.  The competent evidence does not establish that the 
veteran currently has bilateral Achilles tendonitis that is 
related to a disease or injury in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004). 

2.  The criteria for service connection for bilateral 
Achilles tendonitis are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal for a bilateral foot 
disability and for bilateral Achilles tendonitis has been 
accomplished.

Through the February 2003 SOC, the January 2004 SSOC, and the 
May 2003 letter, the RO notified the veteran of the legal 
criteria governing the claims (to include the three criteria 
for establishing service connection), the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claims on appeal for service connection 
for a bilateral foot disability and for bilateral Achilles 
tendonitis.  After each, the veteran and his representative 
were given the opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's May 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also invited the veteran to 
submit any additional evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.

The Board points out that the RO initially adjudicated the 
claims on appeal in August 2001, simultaneously with the 
veteran's discharge from active service.  Following receipt 
of the veteran's NOD in September 2002, the RO issued to the 
veteran the February 2003 SOC and the May 2003 letter, 
notifying him of the VCAA duties to notify and assist, 
setting forth the criteria for service connection, and 
soliciting information and evidence from the veteran.  The 
letter was provided to the veteran several months before the 
January 2004 SSOC.  Thereafter, the veteran was afforded the 
opportunity to respond.  The Board also points out that the 
case did not come initially to the Board until September 
2004, well after the one-year period for response to initial 
documents providing VCAA notice (see 38 U.S.C.A. 
§ 5103(b)(1)).

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claims on appeal for 
service connection for a bilateral foot disability, and for 
bilateral Achilles tendonitis.  As indicated below, the RO 
obtained copies of the veteran's service medical records, and 
arranged for the veteran to undergo a VA examination in 
connection with the issues on appeal.  The veteran had also 
been given opportunities to submit and/or identify evidence 
to support his claims.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Under these circumstances, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims on 
appeal for a bilateral foot disability, and for bilateral 
Achilles tendonitis is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102.  

Hence, the Board finds that there is no prejudice to the 
veteran in the Board proceeding, at this juncture, with a 
decision on the claims on appeal for service connection for a 
bilateral foot disability, and for bilateral Achilles 
tendonitis. 

II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Bilateral Foot Disability

As an initial matter, the Board notes that the veteran is 
service-connected for tinea pedis of the bilateral toes.  The 
matter presently before the Board is whether the veteran has 
a bilateral foot disability (not including tinea pedis) which 
is related to a disease or injury in service. 

Considering the evidence of record in light of the above-
cited criteria, the Board finds that the record presents no 
basis for a grant of service connection for a bilateral foot 
disability.  

The Board points out that service medical records do reflect 
an isolated episode in November 1986, in which he was briefly 
treated for complaints of heel pain.  The diagnosis was 
bilateral plantar fasciitis. 

In April 2001, the veteran underwent a VA examination, a few 
months prior to his service discharge in August 2001.  The 
examiner indicated that the service medical records were 
available and reviewed.  At the examination, the veteran 
reported he injured his feet in the 1980s:  during a walk, 
and via a cold weather injury.  He said he injured his arches 
during road marches.  As for more current complaints, he said 
he had a burning sensation and fatigue of his feet.  He said 
he was not undergoing treatment; however, he said, he did use 
arch supports, but no orthotics.  He said he had dislocation 
or arthritis of the feet in the past.  On examination, he had 
bilateral heel tenderness to palpation.  There was no 
increased warmth, erythema, or effusion of the joints.  There 
was no joint deformity or discoloration.  He had a normal 
longitudinal arch, bilaterally.  There were no calluses of 
the feet.  He was able to walk on the heels and toes without 
any difficulty.  His tandem walk was normal.  Following an 
examination, the diagnoses included - a history of bilateral 
plantar fasciitis in 1986 and X-rays normal.  Further, the 
examiner specifically commented that there was insufficient 
clinical evidence at present to warrant a diagnosis of any 
acute or chronic (bilateral foot) disorder or residuals 
thereof. 

Following his service discharge in August 2001, there is no 
medical evidence reflecting complaints, findings, or a 
diagnosis of any current bilateral foot disability.  

Again, it is noted that the April 2001 examination 
essentially ruled out a bilateral foot disability, indicating 
that while there was a history of bilateral plantar fascitiis 
in 1986, there were no acute or chronic residuals of such. 

Neither the veteran nor his representative has presented, or 
alluded to the existence of, any medical evidence that even 
suggests the existence of a current bilateral foot 
disability, despite having been given opportunities to do so.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of competent evidence of the 
currently claimed disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board emphasizes that, in this case, it is the absence of 
evidence of current disability that results in denial of the 
veteran's claim.

B.  Bilateral Achilles Tendonitis

Considering the evidence of record in light of the above-
cited criteria, the Board finds that the record presents no 
basis for a grant of service connection for bilateral 
Achilles tendonitis.

The Board points out that service medical records do reflect 
a complaint of pain in the left foot in January 1984.  The 
assessment, at that time, was tendonitis/strain, and the 
veteran was treated with arch supports.  On a "Report of 
Medical History" completed by the veteran in August 1993, the 
veteran reported that the back of his foot/ankle gave out at 
times.  The examiner noted history of pain on left Achilles, 
diagnosed as Achilles tendonitis.  

In April 2001, shortly before his service discharge, the 
veteran underwent a VA examination.  During the VA 
examination, the veteran reported experiencing intermittent 
heel pain since the early 1980s, and that he injured his 
arches doing road marches in the past.  He denied any 
dislocation, surgery, or current treatment of his feet, 
although he reported flare-ups precipitated by weight-bearing 
activities.  On examination, there was bilateral heel 
tenderness to palpation, with no increased warmth, erythema, 
swelling, effusion, deformity or discoloration of the joints.  
The veteran had a normal longitudinal arch of each foot.  The 
final diagnosis was a history of bilateral Achilles 
tendonitis; and normal X-rays.  The VA examiner found 
insufficient clinical evidence present to warrant a diagnosis 
of any acute or chronic disorder of the veteran's heels or 
ankles. 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence of the currently claimed disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin, 155 F.3d at 
1353; Brammer, 3 Vet. App. at 223, 225.  Here again, there is 
no medical diagnosis of current bilateral Achilles 
tendonitis, residuals of such, or any specific, current 
disability affecting either the veteran's heels or ankles 
which is related to a disease or injury in service.  While 
the veteran may exhibit random symptoms including heel 
tenderness such do not equate to a current disability, and 
such is required in order to grant service connection. 

D.  Conclusion

The Board does not doubt the sincerity of the veteran's 
beliefs that he has the currently claimed disabilities as a 
result of his military service.  However, as a layperson 
without the appropriate training and expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter, such as the existence of an actual disability upon 
which to predicate a grant of service connection.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating the claims on 
appeal for service connection for a bilateral foot disability 
and for bilateral Achilles tendonitis.  However, as the 
competent evidence simply does not support either of the 
claims for service connection, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 




ORDER

Service connection for a bilateral foot disability is denied.

Service connection for bilateral Achilles tendonitis is 
denied.


REMAND

In the August 2001 rating decision, the RO denied, inter 
alia, service connection for a right shoulder disability, 
claimed as right rotator cuff tendonitis.  A September 2002 
NOD clearly expressed disagreement with that denial; however, 
the RO has not yet issued a SOC as to that claim.  
Accordingly, the Board is required to remand the matter to 
the RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

In light of the foregoing, this matter is hereby REMANDED to 
the RO for the following action:

1.  The RO should furnish to the veteran 
and his representative a SOC, along with 
a VA Form 9, and afford them the 
opportunity to submit a substantive 
appeal on the issue of service connection 
for a right shoulder disability, claimed 
as right rotator cuff tendonitis. 

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected (as regards the 
claim for service connection for a right 
shoulder disability, claimed as right 
rotator cuff tendonitis, within 60 days 
of the issuance of the SOC).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


